Exhibit 10.1

CAPRI HOLDINGS LIMITED

DEFERRED COMPENSATION PLAN

Effective Date

[November 13, 2019]



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

ARTICLE I

 

Establishment and Purpose

    1  

ARTICLE II

 

Definitions

    1  

ARTICLE III

 

Eligibility and Participation

    7  

ARTICLE IV

 

Deferrals

    7  

ARTICLE V

 

Company Contributions

    11  

ARTICLE VI

 

Payments from Accounts

    11  

ARTICLE VII

 

Valuation of Account Balances; Investments

    15  

ARTICLE VIII

 

Administration

    16  

ARTICLE IX

 

Amendment and Termination

    17  

ARTICLE X

 

Informal Funding

    18  

ARTICLE XI

 

Claims

    18  

ARTICLE XII

 

General Provisions

    25  



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

ARTICLE I

Establishment and Purpose

Capri Holdings Limited (the “Company”) has adopted this Capri Holdings Limited
Deferred Compensation Plan, applicable to Compensation deferred under
Compensation Deferral Agreements submitted on and after the Effective Date and
Company Contributions credited on or after the Effective Date.

The purpose of the Plan is to attract and retain key employees by providing them
with an opportunity to defer receipt of a portion of their salary, bonus, and
other specified compensation. The Plan is not intended to meet the qualification
requirements of Code Section 401(a), but is intended to meet the requirements of
Code Section 409A, and shall be operated and interpreted consistent with that
intent.

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Participating Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits attributable to services performed for it. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA and independent contractors. Any amounts set
aside to defray the liabilities assumed by the Company or an Participating
Employer will remain the general assets of the Company or the Participating
Employer and shall remain subject to the claims of the Company’s or the
Participating Employer’s creditors until such amounts are distributed to the
Participants.

ARTICLE II

Definitions

 

2.1

Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

2.2

Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.

 

2.3

Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 1 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

2.4

Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant in accordance with Section 6.4 hereof to receive payments to which
a Beneficiary is entitled in accordance with provisions of the Plan.

 

2.5

Board of Directors. Board of Directors means, for a Participating Employer
organized as a corporation, its board of directors and for a Participating
Employer organized as a limited liability company, its board of managers.

 

2.6

Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.

 

2.7

Change in Control. Change in Control means, with respect to a Participating
Employer that is organized as a corporation, any of the following events: (i) a
change in the ownership of the Participating Employer, (ii) a change in the
effective control of the Participating Employer, or (iii) a change in the
ownership of a substantial portion of the assets of the Participating Employer.

Change in Ownership. For purposes of this Section, a change in the ownership of
the Participating Employer occurs on the date on which any one person, or more
than one person acting as a group, acquires ownership of stock of the
Participating Employer that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Participating Employer. The acquisition by a person or group
owning more than 50% of the total fair market value or total voting power of the
stock of such Participating Employer of additional shares of such Participating
Employer shall not constitute a “change of the ownership” of such Participating
Employer.

Change in Effective Control. A change in the effective control of the
Participating Employer occurs on the date on which either: (i) a person, or more
than one person acting as a group, acquires ownership of stock of the
Participating Employer possessing 30% or more of the total voting power of the
stock of the Participating Employer, taking into account all such stock acquired
during the 12-month period ending on the date of the most recent acquisition,
provided that the acquisition by a person or group owning more than 30% of the
total fair market value or total voting power of the stock of such Participating
Employer of additional shares of such Participating Employer shall not
constitute a “change of effective control” of such Participating Employer, or
(ii) a majority of the members of the Participating Employer’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board of
Directors prior to the date of the appointment or election, but only if no other
corporation is a majority shareholder of the Participating Employer.

Change in Ownership of Substantial Portion of Assets. A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 2 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Participating Employer immediately prior to
such acquisition or acquisitions, taking into account all such assets acquired
during the 12-month period ending on the date of the most recent acquisition. A
transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the shareholders of the transferor corporation as determined
under Treas. Reg. section 1.409A-3(i)(5)(vii)(B).

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership or limited liability company, Change in Control
means only a change in the ownership of such entity or a change in the ownership
of a substantial portion of the assets of such entity, and the provisions set
forth above respecting such changes relative to a corporation shall be applied
by analogy. Any reference to a “majority shareholder” shall be treated as
referring to a partner or member that (a) owns more than 50% of the capital and
profits interest of such entity, and (b) alone or together with others is vested
with the continuing exclusive authority to make management decisions necessary
to conduct the business for which the partnership or limited liability company
was formed.

 

2.8

Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XI of this Plan.

 

2.9

Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.10

Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

 

2.11

Committee. Committee means the Company or a committee appointed by the Company
to administer the Plan.

 

2.12

Company. Company means Capri Holdings Limited.

 

2.13

Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant’s Account(s) in accordance with the provisions of
Article V of the Plan. Unless the context clearly indicates otherwise, a
reference to Company Contribution shall include Earnings attributable to such
contribution.

 

2.14

Compensation. Compensation means a Participant’s salary, bonus, commission, and
such other cash or equity-based compensation approved by the Committee as
Compensation that may be deferred under Section 4.2 of this Plan, excluding any
compensation that has been previously deferred under this Plan or any other
arrangement subject to Code Section 409A and excluding any compensation that is
not U.S. source income.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 3 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

2.15

Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies:
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts.

 

2.16

Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.

 

2.17

Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VII.

 

2.18

Effective Date. Effective Date means November 13, 2019.

 

2.19

Eligible Employee. Eligible Employee means an Employee who is a member of a
select group of management or highly compensated employees or an independent
contractor who has been notified during an applicable enrollment of his or her
status as an Eligible Employee. The Committee has the discretion to determine
which Employees and independent contractors are Eligible Employees for each
enrollment.

 

2.20

Employee. Employee means a common-law employee of an Employer.

 

2.21

Employer. Employer means the Company and each Affiliate.

 

2.22

ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.23

Flex Account. Flex Account means a Separation Account or Specified Date Account
established under the terms of a Participant’s Compensation Deferral Agreement.
Unless the Committee specifies otherwise, a Participant may maintain no more
than five (5) Flex Accounts at any one time.

 

2.24

Participant. Participant means an individual described in Article III.

 

2.25

Participating Employer. Participating Employer means the Company and each
Affiliate who has adopted the Plan with the consent of the Company. Each
Participating Employer shall be identified on Schedule A attached hereto.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 4 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

2.26

Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.

 

2.27

Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance-Based Compensation shall not include any Compensation
payable upon the Participant’s death or disability (as defined in Treas.
Section 1.409A-1(e)) without regard to the satisfaction of the performance
criteria.

 

2.28

Plan. Plan means the “Capri Holdings Limited Deferred Compensation Plan” as
documented herein and as may be amended from time to time hereafter. However, to
the extent permitted or required under Code Section 409A, the term Plan may in
the appropriate context also means a portion of the Plan that is treated as a
single plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the
Plan and any other nonqualified deferred compensation plan or portion thereof
that is treated as a single plan under such section.

 

2.29

Plan Year. Plan Year means January 1 through December 31.

 

2.30

Retirement Account. Retirement Account means an Account established by the
Committee to record Company Contributions and Deferrals allocated to the
Retirement Account pursuant to a Participant’s Compensation Deferral Agreement,
payable to a Participant upon Separation from Service in accordance with
Section 6.3.

 

2.31

Separation Account. Separation Account means an Account established by the
Committee in accordance with a Participant’s Compensation Deferral Agreement to
record Deferrals allocated to such Account by the Participant and which are
payable upon the Participant’s Separation from Service as set forth in
Section 6.3.

 

2.32

Separation from Service. Separation from Service means an Employee’s termination
of employment with the Employer and all Affiliates. This term also includes
similar terms such as “Separates from Service.”

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 5 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.

If a Participant ceases to provide services as an Employee and begins providing
services as an independent contractor for the Employer, a Separation from
Service shall occur only if the parties anticipate that the level of services to
be provided as an independent contractor are such that a Separation from Service
would have occurred if the Employee had continued to provide services at that
level as an Employee. If, in accordance with the preceding sentence, no
Separation from Service occurs as of the date the individual’s employment status
changes, a Separation from Service shall occur thereafter only upon the 12-month
anniversary of the date all contracts with the Employer have expired, provided
the Participant does not perform services for the Employer during that time.

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.21 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code
Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining whether another organization is an Affiliate of the
Company under Code Section 414(c), “at least 50 percent” shall be used instead
of “at least 80 percent” each place it appears in those sections.

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction.

 

2.33

Specified Date Account. Specified Date Account means an Account established by
the Committee to record the amounts payable in a future year as specified in the
Participant’s Compensation Deferral Agreement.

 

2.34

Substantial Risk of Forfeiture. Substantial Risk of Forfeiture has the meaning
specified in Treas. Reg. Section 1.409A-1(d).

 

2.35

Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 6 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

2.36

Valuation Date. Valuation Date means each Business Day.

ARTICLE III

Eligibility and Participation

 

3.1

Eligibility and Participation. All Eligible Employees may enroll in the Plan.
Eligible Employees become Participants on the first to occur of (i) the date on
which the first Compensation Deferral Agreement becomes irrevocable under
Article IV, or (ii) the date Company Contributions are credited to an Account on
behalf of such Eligible Employee.

 

3.2

Duration. Only Eligible Employees may submit Compensation Deferral Agreements
during an enrollment and receive Company Contributions during the Plan Year. A
Participant who is no longer an Eligible Employee but has not incurred a
Separation from Service will not be allowed to submit Compensation Deferral
Agreements but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero (0). All Participants, regardless of employment
status, will continue to be credited with Earnings and during such time may
continue to make allocation elections as provided in Section 7.4. An individual
shall cease being a Participant in the Plan when his Account has been reduced to
zero (0).

 

3.3

Rehires. An Eligible Employee who Separates from Service and who subsequently
resumes performing services for an Employer in the same calendar year
(regardless of eligibility) will have his or her Compensation Deferral Agreement
for such year, if any, reinstated, but his or her eligibility to participate in
the Plan in years subsequent to the year of rehire shall be governed by the
provisions of Section 3.1.

ARTICLE IV

Deferrals

 

4.1

Deferral Elections, Generally.

 

  (a)

An Eligible Employee may make an initial election to defer Compensation by
submitting a Compensation Deferral Agreement during the enrollment periods
established by the Committee and in the manner specified by the Committee, but
in any event, in accordance with Section 4.2. Unless an earlier date is
specified in the Compensation Deferral Agreement, deferral elections with
respect to a Compensation source (such as salary, bonus or other Compensation)
become irrevocable on the latest date applicable to such Compensation source
under Section 4.2.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 7 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

  (b)

A Compensation Deferral Agreement that is not timely filed with respect to a
service period or component of Compensation, or that is submitted by a
Participant who Separates from Service prior to the latest date such agreement
would become irrevocable under Section 409A, shall be considered null and void
and shall not take effect with respect to such item of Compensation. The
Committee may modify or revoke any Compensation Deferral Agreement prior to the
date the election becomes irrevocable under the rules of Section 4.2.

 

  (c)

The Committee may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, Participants may defer up to (75%) of their base
compensation and up to (100%) of bonus, commissions, or other Compensation
earned during a Plan Year.

 

  (d)

Deferrals of cash Compensation shall be calculated with respect to the gross
cash Compensation payable to the Participant prior to any deductions or
withholdings, but shall be reduced by the Committee as necessary so as not to
exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, required employee benefit
deductions, deferrals to 401(k) plans and other deductions required by law.
Changes to payroll withholdings that affect the amount of Compensation being
deferred to the Plan shall be allowed only to the extent permissible under Code
Section 409A.

 

  (e)

The Eligible Employee shall specify on his or her Compensation Deferral
Agreement the amount of Deferrals and whether to allocate Deferrals to the
Retirement Account or to one or more Flex Accounts. If no designation is made,
Deferrals shall be allocated to the Retirement Account.

 

4.2

Timing Requirements for Compensation Deferral Agreements.

 

  (a)

Initial Eligibility. The Committee may permit an Eligible Employee to defer
Compensation earned in the first year of eligibility. The Compensation Deferral
Agreement must be filed within 30 days after attaining Eligible Employee status
and becomes irrevocable not later than the 30th day.

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned after the date that the Compensation Deferral Agreement
becomes irrevocable.

 

  (b)

Prior Year Election. Except as otherwise provided in this Section 4.2, the
Committee may permit an Eligible Employee to defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement filed under this paragraph shall become irrevocable with
respect to such Compensation not later than the December 31 filing deadline.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 8 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

  (c)

Performance-Based Compensation. The Committee may permit an Eligible Employee to
defer Compensation which qualifies as Performance-Based Compensation by filing a
Compensation Deferral Agreement no later than the date that is six months before
the end of the applicable performance period, provided that:

 

  (i)

the Participant performs services continuously from the later of the beginning
of the performance period or the date the performance criteria are established
through the date the Compensation Deferral Agreement is submitted; and

 

  (ii)

the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.

Any election to defer Performance-Based Compensation that is made in accordance
with this paragraph and that becomes payable as a result of the Participant’s
death or disability (as defined in Treas. Reg. Section 1.409A-1(e)) or upon a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)) prior to
the satisfaction of the performance criteria, will be void unless it would be
considered timely under another rule described in this Section.

 

  (d)

Short-Term Deferrals. The Committee may permit Compensation that meets the
definition of a “short-term deferral” described in Treas. Reg.
Section 1.409A-1(b)(4) to be deferred in accordance with the rules of
Section 6.9, applied as if the date the Substantial Risk of Forfeiture lapses is
the date payments were originally scheduled to commence, provided, however, that
the provisions of Section 6.9(b) shall not apply to payments attributable to a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)). A
Compensation Deferral Agreement submitted in accordance with this paragraph
becomes irrevocable on the latest date it could be submitted under Section 6.9.

 

  (e)

Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, the Committee may permit
an Eligible Employee to defer such Compensation by filing a Compensation
Deferral Agreement on or before the 30th day after the legally binding right to
the Compensation accrues, provided that the Compensation Deferral Agreement is
submitted at least 12 months in advance of the earliest date on which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable not later than such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of such
12-month period as a result of the Participant’s death or disability (as defined
in Treas. Reg. Section 1.409A-3(i)(4)) or upon a change in control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will
be void unless it would be considered timely under another rule described in
this Section.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 9 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

  (f)

“Evergreen” Deferral Elections. The Committee, in its discretion, may provide
that Compensation Deferral Agreements will continue in effect for subsequent
years or performance periods by communicating that intention to Participants in
writing prior to the date Compensation Deferral Agreements become irrevocable
under this Section 4.2. An evergreen Compensation Deferral Agreement may be
revoked or modified in writing prospectively by the Participant or the Committee
with respect to Compensation for which such election remains revocable under
this Section 4.2.

A Compensation Deferral Agreement is deemed to be revoked for subsequent years
if the Participant is not an Eligible Employee as of the last permissible date
for making elections under this Section 4.2 or if the Compensation Deferral
Agreement is cancelled in accordance with Section 4.6.

 

4.3

Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to the Retirement Account or to one or more Flex Accounts. The
Committee may, in its discretion, establish in a written communication during
enrollment a minimum deferral period for the establishment of a Specified Date
Account (for example, the second Plan Year following the year Compensation is
first allocated to such Accounts). In the event a Participant’s Compensation
Deferral Agreement allocates a component of Compensation to a Specified Date
Account that commences payment in the year such Compensation is earned, the
Compensation Deferral Agreement shall be deemed to allocate the Deferral to the
Participant’s Specified Date Account having the next later payment year. If the
Participant has no other Specified Date Accounts, the Committee will allocate
the Deferral to the Retirement Account.

 

4.4

Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.

 

4.5

Vesting. Participant Deferrals of cash Compensation shall be 100% vested at all
times. Deferrals of vesting awards of Compensation shall become vested in
accordance with the provisions of the underlying award.

 

4.6

Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals:
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
and (ii) during periods in which the Participant is unable to perform the duties
of his or her position or any substantially similar position due to a mental or
physical impairment that can be expected to result in death or last for a
continuous period of at least six months, provided cancellation occurs by the
later of the end of the taxable year of the Participant or the 15th day of the
third month following the date the Participant incurs the disability (as defined
in this paragraph (ii)).

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 10 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

 

ARTICLE V

Company Contributions

 

5.1

Discretionary Company Contributions. A Participating Employer may, from time to
time in its sole and absolute discretion, credit discretionary Company
Contributions in the form of matching, profit sharing or other contributions to
any Participant in any amount determined by the Participating Employer. Company
Contributions are credited to the Participant’s Retirement Account.

Make-Up Matching Contribution. Company Contributions may take the form of
“make-up” matching contributions, at the same matching contribution rate
provided under the Company 401(k) plan with respect to Deferrals that reduce
401(k) plan compensation below the limitation set forth in Code
Section 401(a)(17).

Supplemental Matching Contribution. Company Contributions may take the form of
“supplemental” matching contributions, at the same contribution rate provided
under the Company 401(k) plan with respect to compensation deferred above the
compensation limit set forth in Code Section 401(a)(17).

Discretionary Company Contribution. Discretionary Company Contributions are
credited at the sole discretion of the Participating Employer and the fact that
a discretionary Company Contribution is credited in one year shall not obligate
the Participating Employer to continue to make such Company Contributions in
subsequent years.

 

5.2

Vesting. Company Contributions vest according the schedule specified by the
Committee on or before the time the contributions are made. Make-up and
supplemental matching contributions vest at the same rate as matching
contributions under the Company 401(k) plan.

All Company Contributions become 100% vested, if while employed by an Employer,
a Participant dies, becomes disabled, his or her Employer experiences a Change
in Control or the Participant attains age 60 with 10 years of service, with
years of service based on each 12 month period of service with any Employer
commencing on the Employee’s hire date and each anniversary thereof. The Company
may accelerate vesting for any Participant in any amount in its sole discretion,
provided that no acceleration will result in an acceleration of the time of
payment of such vested amount.

Unless vesting is accelerated, unvested Company Contributions are forfeited upon
a Participant’s Separation from Service.

ARTICLE VI

Payments from Accounts

 

6.1

General Rules. A Participant’s Accounts become payable upon the first to occur
of the payment events applicable to such Account under Sections 6.2 (if elected)
through 6.7.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 11 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

  Payment events and Payment Schedules elected by the Participant shall be set
forth in a valid Compensation Deferral Agreement that establishes the Account to
which such elections apply in accordance with Article IV or in a valid
modification election applicable to such Account as described in Section 6.9.

Payment amounts are based on Account Balances as of the last Valuation Date of
the month next preceding the month actual payment is made.

 

6.2

Specified Date Accounts.

Commencement. Payment is made or begins in the calendar year designated by the
Participant.

Form of Payment. Payment will be made in a lump sum, unless the Participant
elected to receive annual installments up to five (5) years.

 

6.3

Separation from Service. Upon a Participant’s Separation from Service other than
death, the Participant is entitled to receive his or her vested Retirement
Account, vested Separation Accounts and the unpaid Account Balances of all
Specified Date Accounts.

Commencement. All Specified Date Accounts will be paid in the calendar year next
following the calendar year in which Separation from Service occurs. (Any
specified date payment scheduled for the same year Separation from Service
occurs will be paid according to the Specified Date election described in
Section 6.2.)

Subject to a Participant’s retirement elections described below, the Retirement
Account and all Separation Accounts commence payment in the calendar year next
following the calendar year in which Separation from Service occurs.

Notwithstanding any other provision of this Plan, payment to a Participant who
is a “specified employee” as defined in Code Section 409A(a)(2)(B) will commence
no earlier than six months following his or her Separation from Service.

Form of Payment. Subject to a Participant’s retirement elections described
below, all payments will be made in a lump sum.

Retirement Election. A Participant may elect to receive his or her Retirement
Account and each Separation from Service Account commencing later than the
calendar year next following Separation from Service and/or in an elected number
of annual installments up to 15 years. The elected year and form of payment will
apply only if the Participant has a Separation from Service on or after the date
he or she has attained age 60 and his or her 10th anniversary of continuous
employment with all Employers.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 12 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

6.4

Death. Notwithstanding anything to the contrary in this Article VI, upon the
death of the Participant (regardless of whether such Participant is an Employee
at the time of death), all remaining vested Account Balances shall be paid to
his or her Beneficiary in a single lump sum no later than December 31 of the
calendar year following the year of the Participant’s death.

 

  (a)

Designation of Beneficiary in General. The Participant shall designate a
Beneficiary in the manner and on such terms and conditions as the Committee may
prescribe. No such designation shall become effective unless filed with the
Committee during the Participant’s lifetime. Any designation shall remain in
effect until a new designation is filed with the Committee; provided, however,
that in the event a Participant designates his or her spouse as a Beneficiary,
such designation shall be automatically revoked upon the dissolution of the
marriage unless, following such dissolution, the Participant submits a new
designation naming the former spouse as a Beneficiary. A Participant may from
time to time change his or her designated Beneficiary without the consent of a
previously-designated Beneficiary by filing a new designation with the
Committee.

 

  (b)

No Beneficiary. If a designated Beneficiary does not survive the Participant, or
if there is no valid Beneficiary designation, amounts payable under the Plan
upon the death of the Participant shall be paid to the Participant’s spouse, or
if there is no surviving spouse, then to the duly appointed and currently acting
personal representative of the Participant’s estate.

 

6.5

Unforeseeable Emergency. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. If the emergency need cannot
be relieved by cessation of Deferrals to the Plan, the Committee may approve an
emergency payment therefrom not to exceed the amount reasonably necessary to
satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted from the Retirement Account and
Separation Accounts and then from the Specified Date Accounts, starting with the
Account having the latest commencement date until fully distributed, then
continuing in this manner with the next latest Account until the full amount of
the distribution is made. Emergency payments shall be paid in a single lump sum
within the 90-day period following the date the payment is approved by the
Committee. The Committee may specify that Deferrals will be distributed before
any Company Contributions.

 

6.6

Administrative Cash-Out of Small Balances. Notwithstanding anything to the
contrary in this Article VI, the Committee may at any time and without regard to
whether a payment event has occurred, direct in writing an immediate lump sum
payment of the Participant’s Accounts if the balance of such Accounts, combined
with any other amounts required to be treated as deferred under a single plan
pursuant to Code Section 409A, does not exceed the applicable dollar amount
under Code Section 402(g)(1)(B), provided any other such aggregated amounts are
also distributed in a lump sum at the same time.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 13 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

6.7

Acceleration of or Delay in Payments. Notwithstanding anything to the contrary
in this Article VI, the Committee, in its sole and absolute discretion, may
elect to accelerate the time or form of payment of an Account, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of an Account, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7).

 

6.8

Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, payments will be made beginning as of the payment
commencement date for such installments and shall continue to be made in each
subsequent payment period until the number of installment payments specified in
the Payment Schedule has been paid. The amount of each installment payment shall
be determined by dividing (a) by (b), where (a) equals the Account Balance as of
the last Valuation Date in the month preceding the month of payment and
(b) equals the remaining number of installment payments. For purposes of
Section 6.9, installment payments will be treated as a single payment. If an
Account is payable in installments, the Account will continue to be credited
with Earnings in accordance with Article VII hereof until the Account is
completely distributed.

 

6.9

Modifications to Payment Schedules. A Participant may modify the Payment
Schedule elected by him or her with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan for the applicable
payment event, provided such modification complies with the requirements of this
Section 6.9.

 

  (a)

Time of Election. The modification election must be submitted to the Committee
not less than 12 months prior to the date payments would have commenced under
the Payment Schedule in effect prior to modification (the “Prior Election”).

 

  (b)

Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five years
after the date payment would have commenced under the Prior Election. Under no
circumstances may a modification election result in an acceleration of payments
in violation of Code Section 409A. If the Participant modifies only the form,
and not the commencement date for payment, payments shall commence on the fifth
anniversary of the date payment would have commenced under the Prior Election.

 

  (c)

Irrevocability; Effective Date. A modification election is irrevocable when
filed and becomes effective 12 months after the filing date.

 

  (d)

Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules or payment events of any other Accounts.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 14 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

ARTICLE VII

Valuation of Account Balances; Investments

 

7.1

Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Valuation of Accounts shall be performed under procedures
approved by the Committee.

 

7.2

Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VII (“investment allocation”).

 

7.3

Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.

 

7.4

Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

7.5

Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 15 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

7.6

Valuations Final After 180 Days. The Participant shall have 180 days following
the Valuation Date on which the Participant failed to receive the full amount of
Earnings and to file a claim under Article XI for the correction of such error.

ARTICLE VIII

Administration

 

8.1

Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XI.

 

8.2

Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately prior to such Change in Control, shall continue to
act as the Committee. The Committee, by a vote of a majority of its members,
shall have the authority (but shall not be obligated) to appoint an independent
third party to act as the Committee.

Upon such Change in Control, the Company may not remove the Committee or its
members, unless a majority of Participants and Beneficiaries with Account
Balances consent to the removal and replacement of the Committee.
Notwithstanding the foregoing, the Committee shall not have authority to direct
investment of trust assets under any rabbi trust described in Section 10.2.

The Participating Employers shall, with respect to the Committee identified
under this Section: (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, reasonable attorneys’ fees and expenses arising in connection with
the performance of the Committee’s duties hereunder, except with respect to
matters resulting from the Committee’s gross negligence or willful misconduct,
and (iii) supply full and timely information to the Committee on all matters
related to the Plan, any rabbi trust, Participants, Beneficiaries and Accounts
as the Committee may reasonably require.

 

8.3

Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any taxes required by law to be withheld in respect of such payment (or
credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 16 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

8.4

Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee, its delegees and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.

 

8.5

Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.

 

8.6

Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

ARTICLE IX

Amendment and Termination

 

9.1

Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article IX. Each
Participating Employer may also terminate its participation in the Plan.

 

9.2

Amendments. The Company, by action taken by its Board of Directors, may amend
the Plan at any time and for any reason, provided that any such amendment shall
not reduce the vested Account Balances of any Participant accrued as of the date
of any such amendment (as if the Participant had incurred a voluntary Separation
from Service on such date). The Board of Directors of the Company may delegate
to the Committee the authority to amend the Plan without the consent of the
Board of Directors for the purpose of: (i) conforming the Plan to the
requirements of law; (ii) facilitating the administration of the Plan;
(iii) clarifying provisions based on the Committee’s interpretation of the Plan
documents; and (iv) making such other amendments as the Board of Directors may
authorize. No amendment is needed to revise the list of Participating Employers
set forth on Schedule A attached hereto.

 

9.3

Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix).

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 17 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

9.4

Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A.

ARTICLE X

Informal Funding

 

10.1

General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article X. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

 

10.2

Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.

ARTICLE XI

Claims

 

11.1

Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee which shall make all determinations
concerning such claim. Any claim filed with the Committee and any decision by
the Committee denying such claim shall be in writing and shall be delivered to
the Participant or Beneficiary filing the claim (the “Claimant”). Notice of a
claim for payments shall be delivered to the Committee within 90 days of the
latest date upon which the payment could have been timely made in accordance
with the terms of the Plan and Code Section 409A, and if not paid, the
Participant or Beneficiary must file a claim under this Article XI not later
than 180 days after such latest date. If the Participant or Beneficiary fails to
file a timely claim, the Participant forfeits any amounts to which he or she may
have been entitled to receive under the claim.

 

  (a)

In General. Notice of a denial of benefits (other than claims based on
disability) will be provided within 90 days of the Committee’s receipt of the
Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 18 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

  extension before the end of the initial 90-day period. The extension will not
be more than 90 days from the end of the initial 90-day period and the notice of
extension will explain the special circumstances that require the extension and
the date by which the Committee expects to make a decision.

 

  (b)

Disability Benefits. Notice of denial of claims based on disability will be
provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for disability benefits. If the Committee determines that it
needs additional time to review the disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial 45-day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30-day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Committee. In the event that a 30-day extension is necessary due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.

 

  (c)

Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing. Any electronic notification shall
comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). The notice of denial shall set forth the
specific reasons for denial in plain language. The notice shall: (i) cite the
pertinent provisions of the Plan document, and (ii) explain, where appropriate,
how the Claimant can perfect the claim, including a description of any
additional material or information necessary to complete the claim and why such
material or information is necessary. The claim denial also shall include an
explanation of the claims review procedures and the time limits applicable to
such procedures, including the right to appeal the decision, the deadline by
which such appeal must be filed and a statement of the Claimant’s right to bring
a civil action under Section 502(a) of ERISA following an adverse decision on
appeal and the specific date by which such a civil action must commence under
Section 11.4.

In the case of a complete or partial denial of a disability benefit claim, the
notice shall provide such information and shall be communicated in the manner
required under applicable Department of Labor regulations.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 19 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

11.2

Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the “Appeals Committee”). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relating to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered “relevant” if the information: (i) was
relied upon in making a benefits determination, (ii) was submitted, considered
or generated in the course of making a benefits decision regardless of whether
it was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The review shall take into account all comments, documents, records,
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The Appeals Committee may, in its sole discretion and if
it deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.

 

  (a)

In General. Appeal of a denied benefits claim (other than a disability benefits
claim) must be filed in writing with the Appeals Committee no later than 60 days
after receipt of the written notification of such claim denial. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 60 days following receipt of the appeal (or within 120 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.

 

  (b)

Disability Benefits. Appeal of a denied disability benefits claim must be filed
in writing with the Appeals Committee no later than 180 days after receipt of
the written notification of such claim denial. The review shall be conducted in
accordance with applicable Department of Labor regulations.

The Appeals Committee shall make its decision regarding the merits of the denied
claim within 45 days following receipt of the appeal (or within 90 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. Following its review of
any additional information submitted by the Claimant, the Appeals Committee
shall render a decision on its review of the denied claim.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 20 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

  (c)

Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing. Any electronic notification
shall comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). Such notice shall set forth the reasons
for denial in plain language.

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement of the Claimant’s right to bring an
action under Section 502(a) of ERISA, following an adverse decision on review
and the specific date by which such a civil action must commence under
Section 11.4.

For the denial of a disability benefit, the notice will also include such
additional information and be communicated in the manner required under
applicable Department of Labor regulations.

 

11.3

Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. The Company may not remove any member
of the Appeals Committee, but may replace resigning members if 2/3rds of the
members of the Board of Directors of the Company and a majority of Participants
and Beneficiaries with Account Balances consent to the replacement.

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.

Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 21 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

11.4

Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or administrative remedies under Sections 11.1 and 11.2. No such
legal action may be brought more than twelve (12) months following the notice of
denial of benefits under Section 11.2, or if no appeal is filed by the
applicable appeals deadline, twelve (12) months following the appeals deadline.

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
reasonable attorneys’ fees and such other liabilities incurred as a result of
such proceedings. If the legal proceeding is brought in connection with a Change
in Control (including a “change in control” as defined in a rabbi trust
described in Section 10.2) the Participant or Beneficiary may file a claim
directly with the trustee for reimbursement of such costs, expenses and fees.
For purposes of the preceding sentence, the amount of the claim shall be treated
as if it were an addition to the Participant’s or Beneficiary’s Account Balance
and will be included in determining the Participating Employer’s trust funding
obligation under Section 10.2.

 

11.5

Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

 

11.6

Arbitration.

 

  (a)

Prior to Change in Control. If, prior to a Change in Control, any claim or
controversy between a Participating Employer and a Participant or Beneficiary is
not resolved through the claims procedure set forth in Article XI, such claim
shall be submitted to and resolved exclusively by expedited binding arbitration
by a single arbitrator. Arbitration shall be conducted in accordance with the
following procedures:

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 22 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

receipt of such list, the parties are unable to agree on an arbitrator from the
list, then the parties shall each strike names alternatively from the list, with
the first to strike being determined by the flip of a coin. After each party has
had four strikes, the remaining name on the list shall be the arbitrator. If
such person is unable to serve for any reason, the parties shall repeat this
process until an arbitrator is selected.

Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.

The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 23 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.

Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.

If any of the provisions of this Section 11.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 11.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.

The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

 

  (b)

Upon Change in Control. Upon a Change in Control, Section 11.6(a) shall not
apply and any legal action initiated by a Participant or Beneficiary to enforce
his or her rights under the Plan may be brought in any court of competent
jurisdiction. Notwithstanding the Appeals Committee’s discretion under Sections
11.3 and 11.5, the court shall apply a de novo standard of review to any prior
claims decision under Sections 11.1 through 11.3 or any other determination made
by the Company, its Board of Directors, a Participating Employer, the Committee,
or the Appeals Committee.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 24 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

ARTICLE XII

General Provisions

 

12.1

Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

12.2

No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.

 

12.3

No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer. Nothing contained herein shall be construed as changing a
Participant’s status from employee to independent contractor or from independent
contractor to employee.

 

12.4

Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

CAPRI HOLDINGS LIMITED

c/o MICHAEL KORS (USA), INC.

11 WEST 42ND STREET

NEW YORK, NY 10036

ATTN: TOTAL REWARDS

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail
to the last known address of the Participant.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 25 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

12.5

Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

12.6

Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

 

12.7

Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored. If the Committee is
unable to locate the Participant or Beneficiary after five years of the date
payment is scheduled to be made, provided that a Participant’s Account shall not
be credited with Earnings following the first anniversary of such date on which
payment is to be made and further provided, however, that such benefit shall be
reinstated, without further adjustment for interest, if a valid claim is made by
or on behalf of the Participant or Beneficiary for all or part of the forfeited
benefit.

 

12.8

Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

 

12.9

Governing Law. To the extent not preempted by ERISA, the laws of the State of
New York shall govern the construction and administration of the Plan.

 

12.10

Compliance With Code Section 409A; No Guarantee. This Plan is intended to be
administered in compliance with Code Section 409A and each provision of the Plan
shall be interpreted consistent with Code Section 409A. Although intended to
comply with Code Section 409A, this Plan shall not constitute a guarantee to any
Participant or Beneficiary that the Plan in form or in operation will result in
the deferral of federal or state income tax liabilities or that the Participant
or Beneficiary will not be subject to the additional taxes imposed under
Section 409A. No Employer shall have any legal obligation to a Participant with
respect to taxes imposed under Code Section 409A.

[Signature page follows.]

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 26 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 13 day of
November 2019, to be effective as of the Effective Date.

 

CAPRI HOLDINGS LIMITED By:  

Evonne Delancy

  (Print Name) Its:  

Vice President

  (Title) /s/  

Evonne Delancy

  (Signature)

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 27 of 28



--------------------------------------------------------------------------------

Capri Holdings Limited Deferred Compensation Plan

 

Schedule A

Participating Employers

 

  •  

Michael Kors (USA), Inc.

 

  •  

Versace USA Inc.

 

  •  

J Choo USA, Inc.

 

Content Copyright ©2019 Newport Group, Inc. All Rights Reserved.      
Page 28 of 28